It has already been decided by this Court, and between this plaintiff and the defendants, that it is improper to receive evidence of the handwriting of the subscribing witness, who was the plaintiff and had taken a voluntary assignment of the bond in question. The case is again submitted upon *Page 168 
another question, to wit, whether the acknowledgment of (238)  the defendants, that they had given the bond and would pay it, be legal and proper evidence to be left to a jury to prove its execution. This point is expressly decided inAbbott v. Plumb, Doug., 216, 217, and in Cunliffe v. Houghton, 2 East, 187.Lawrence, J., in delivering his opinion in this last case, decided in 1802, repeats this as a general principle of law: And although the evidence of the subscribing witness may be dispensed with, in cases of marriage, or in favor of executors or administrators, from necessity and in furtherance of justice, yet no case has been found where it has been dispensed with by reason of the subscribing witness becoming assignee. Let a nonsuit be entered.